                            UNITED STATES DISTRICT COURT

                                      FOR THE

                        EASTERN DISTRICT OF CALIFORNIA



Marcquis Simpson ,                        Case No. 2:18-cv-01725-WBS-EFB

               Plaintiff,

     v.                                   JUDGMENT

Lobos Auto Corp.,

               Defendant.




            IT IS ORDERED AND ADJUDGED judgment is hereby ENTERED
            in accordance with the Plaintiff’s Notice of Acceptance of Rule 68
            Offer of Judgment.




November 20, 2018                                   MARIANNE MATHERLY, CLERK

                                                    By: /s/ J. Donati, Deputy Clerk
